DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-21 are objected to because of the following informalities:  Random capitalizing of words mid claim is inappropriate (see claim 1, line 2 of “A plurality” or claim 11 line 2 “Provisioning Tunnel” and so on).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the top" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the angular tunnel" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the auger conveyor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the provisioning tunnel" in lines 15-16 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the dispensing opening" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the instructions" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the required provisioning" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the amount" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the desired" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the controller" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the desired" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the movement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the number" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the auger" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the pitch" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the type" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first motor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the base" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the container" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the second motor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the dispensing opening" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cusenza U.S. Patent No. 6,581,511 in view of Handke U.S. Patent No. 5,004,400.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 20, Cusenza teaches an automated cooking apparatus 170 comprising: A multi-ingredient horizontal feeder Fig. 7, comprising an upper feeder portion 171 and a lower base portion 179; at least one first motor 180, at least one second motor 154; a controller; and a processor C8 L40-50, wherein the said first motor 180 is utilized to cause rotation of Feeder Portion 181 for assisting the ingredients in sliding down the angular funnel 184 like base and wherein the said Feeder Portion 181 is tilted by being pushed up and down by the said first motor 181 C8 L25-40; wherein the said second motor 154, mechanically attached with the augur conveyer 1536 functions for moving the ingredients horizontally through the provisioning tunnel 184 towards the dispensing opening of the feeder portion 181 of the cooking apparatus; but does not teach as Handke teaches the said controller 34 is operatively coupled to at least any one of first and second motor 32 and is configured to invoke the respective motor 32 into action; and wherein, the instructions by the said processor 28 are send to the controller 34 for invoking the desired motor 32, by determining the required provisioning of the desired ingredient and wherein the processor 28 further determines the amount of rotation to be undertaken by the auger 38 for sliding or passing the desired quantity of the ingredient from the feeder portion 51 to the lower base portion and from the provisioning tunnel of the base portion to the dispensing opening C2 L45-67; C3 L1-10. It would be obvious to one of ordinary skill to use the embodiment of the auger (Fig. 5) with the automated feeder Fig. 7 together of Cusenza and the control system of Handke to allow for controlled transport of the ingredients as needed.
Claim 21, Cusenza teaches receiving a set of horizontally placed ingredient feeders 171 in a cooking apparatus Fig. 7; Initiating the ingredient feeding process; Receiving instructions by the controller from the processor for invoking the desired motor 181 based on the movement of the ingredients required; but does not teach as Handke teaches Determining by the processor 28 the number of rotations required by the augur 38 based on a desired amount of ingredient, the pitch, a state of matter of the ingredient and the type of ingredient; Selectively activating the first motor 32 for sliding the ingredients from the feeder portion 13 to the base of the container 14 by the controller 34; Selectively activating the second motor (to be used with the motor of Cusenza 154) for horizontally dispensing the ingredients from the base portion of 14 to the dispensing opening to C2 L45-67; C3 L1-10. It would be obvious to one of ordinary skill to use the embodiment of the auger (Fig. 5) with the automated feeder Fig. 7 together of Cusenza and the control system of Handke to allow for controlled transport of the ingredients as needed.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-19 would be allowable if claim 1 overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
An ingredient feeder for an automated cooking apparatus comprising A plurality of containers in horizontal orientation, wherein the containers are placed in a side-by-side position and stacked one above the other and wherein each horizontal container comprises: an upper, feeder portion; and a lower base portion; wherein, the said ingredient feeder can be re-used for different ingredients having varied shapes and sizes; wherein, the top of the feeder portion of the container is a horizontal planar in shape and the base of the said top of the feeder portion has the shape of an unequal funnel in combination with the rest of the claim language is not fairly taught in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS